Case: 1:17-cv-06081 Document #: 144 Filed: 10/10/19 Page 1 of 1 PageID #:2660

                    UNITED STATES DISTRICT COURT
          FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.1
                               Eastern Division

Jon Easton, et al.
                              Plaintiff,
v.                                                   Case No.: 1:17−cv−06081
                                                     Honorable John J. Tharp Jr.
Primal Wear, Inc.
                              Defendant.



                        NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Thursday, October 10, 2019:


         MINUTE entry before the Honorable John J. Tharp, Jr:Motion hearing held.
Defendant's motion for Laches hearing [140] is denied for reasons stated on the record.
Neither this ruling nor the late production of the documents that are the subject of the
motion ("the Documents") will be deemed to bar the admission of the Documents at trial;
this ruling, however, is not a ruling that the Documents are admissible and does not
preclude any other challenges to the admissibility of the Documents. Defendant is to
arrange for Mr. Dave Edwards to be made available for a deposition regarding any issues
fairly encompassed by the content and discovery of the Documents. Mailed notice(air, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
